Citation Nr: 1631981	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral senile immature cataracts with dry eyes.

3.  Entitlement to service connection for myopia (claimed as poor vision in both eyes).

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), to include on an extraschedular basis.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to October 1956.

The Veteran's cataracts, myopia, TDIU, and pension claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claims.  The Veteran filed a Notice of Disagreement (NOD) in January 2013.  The RO issued a Statement of the Case (SOC) in December 2013.  In January 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's left ear hearing loss claim comes before the Board on appeal from a May 2014 rating decision of the RO in Manila, the Republic of the Philippines, which denied service connection.  The Veteran filed a NOD in June 2014.  To date, the RO has not issued a SOC on this issue.

The Veteran testified at a Board hearing in January 2016 before the undersigned Veterans Law Judge (VLJ) on these issues.  The hearing transcript is of record.  The Veteran was afforded a prior Board hearing in January 2015 before another VLJ, but the Veteran did not testify on these issues at that January 2015 Board hearing.  The issues addressed at both the January 2015 and January 2016 Board hearings will be addressed in a separate panel decision.  
Following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the May 2015 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in January 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the pension claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet the threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. 
§ 3.3(a)(3).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from March 1956 to October 1956.  The sole question before the Board is whether the Veteran has established threshold eligibility for a nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2015).

No period of war, as defined for VA purposes, has been established during the period from March 1956 to October 1956.  The "Korean era" ended in 1955 and the next conflict which may serve as a basis for eligibility for a nonservice-connected pension began in August 1964.  Thus, the evidence fails to show that the Veteran's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  

Thus, as a matter of law, the Veteran did not serve during a period of war, and his appeal for nonservice-connected pension benefits must be denied, since he does not meet the threshold statutory requirement for eligibility for that benefit.


ORDER

The appeal for eligibility for nonservice-connected pension benefits is denied.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary before these claims can be decided on the merits.

Regarding the left ear hearing loss claim, this claim comes on appeal from a May 2014 rating decision that denied the claim.  In June 2014, the Veteran submitted a NOD with the rating decision.  To date, the AOJ has not issued a SOC on the claim in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the service connection claims on appeal, in November 2012, the AOJ received VA 21-4142 Form, authorizing VA to obtain the Veteran's private treatment records from several medical providers, including Dr. E.A., Dr. C.C., Dr. J.C., Specialist Group Hospital, and General Hospital.  Upon receiving this Form, the AOJ did not make any attempts to obtain these records and did not inform the Veteran that each medical provider needed to be listed on its own VA 21-4142 Form.  Despite having medical opinions from these providers on file, the pertinent treatment records are not currently in the claims file.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103(a)(1), (b)(1), (c)(1) (West 2014).

Further, regarding the service connection claims, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In a February 2016 private treatment record, the Veteran was diagnosed with bilateral cataracts.  Throughout the appeal, the Veteran has also alleged that he currently experiences vision loss in both eyes.  Regarding the Veteran's claimed myopia, refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2015).  Refractive errors are defined to include myopia.  See Adjudication Procedures Manual, M21-1, Part III, Subpart iv, 4.B.1.d.  Nevertheless, service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service.  VAOPGCPREC 82-90 (July 18, 1990).  At his January 2016 Board hearing, the Veteran testified that these disorders were due to the duties required for his Military Occupational Specialty (MOS) of Dishwasher, to include exposure to extremely hot water in his eyes.  The Veteran is competent to describe his duties during his active military service and his current vision loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the claims file contains evidence of current disorders that may be related to service.  The Veteran has never been provided a VA examination and medical opinion for these claims.  Medical opinions are needed to assess whether the current disorders had their onset in service.  Thus, a remand to obtain VA examinations and medical opinions is needed for the service connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Finally, the issue of entitlement to TDIU, on an extraschedular basis, is inextricably intertwined with the other service connection issues being remanded in this decision and the accompanying panel decision.  Therefore, the Board must defer adjudication of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a SOC on the issue of entitlement to service connection for left ear hearing loss.  A copy of the SOC issued should be included in the claims file.  The claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and obtain his authorization on separate VA 21-4142 Forms for Dr. E.A., Dr. C.C., Dr. J.C., Specialist Group Hospital, and General Hospital.  See November 2012 VA 21-4142.  After obtaining the necessary authorization, obtain all pertinent private treatment records from these medical providers.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine whether the currently diagnosed bilateral cataracts and claimed myopia of the eyes are related to service.  

The examiner should address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the current bilateral cataracts of the eyes had its onset in active service, or is otherwise the result of a disease or injury in service?  In forming the opinion, the VA examiner should consider the Veteran's MOS of Dishwasher and the Veteran's reports of extremely hot water in his eyes during service.

(b)  Does the Veteran have a current diagnosis of myopia of the eyes?

(c)  If so, is it at least as likely as not (a 50 percent probability or greater) that the myopia was aggravated during or by his active military service by a superimposed disease or injury (to include in-service hot water exposure), so as to in turn to result in an additional disability.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during active military service and since service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


